This case is now before us on motion by defendant in error to require plaintiff in error to file an additional supersedeas bond. The motion is a companion motion with that filed by the defendant in error in United Employers Casualty Company, plaintiff in error v. Obie Lee Daniels, defendant in error, Tex. Civ. App. 133 S.W.2d 599, in which by written opinion the motion was granted. For the reasons stated in the opinion in that case, the motion to require an additional supersedeas bond is granted. Plaintiff in error, under the provisions of Art. 2273, RC.S., will be allowed twenty days from the date of the service of this order in which to file an additional supersedeas bond to be approved by the clerk of this court. It is the further order of the court that the bond now on file is sufficient as a cost bond.